Citation Nr: 1223002	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  05-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a kidney disorder, to include renal failure, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2007 and October 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Hepatitis C was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  

2.  A chronic kidney disorder, to include end-stage renal disease and renal failure, was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  


CONCLUSIONS OF LAWS

1.  Hepatitis C was neither incurred in nor aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A kidney disorder, to include end-stage renal disease and renal failure, was neither incurred in nor aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for hepatitis C and a kidney disorder as they were incurred due to herbicide exposure in the Republic of Vietnam.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes current diagnoses of hepatitis C and a kidney disorder, diagnosed as end-stage renal disease and renal failure.  Laboratory testing from the Veteran's private physician in December 2002 confirmed that he was reactive to the hepatitis C virus and treatment has been recommended for the condition throughout the claims period.  During a July 2002 examination at the Chicago VA Medical Center (VAMC), the Veteran's medical history indicated that he was diagnosed with hepatitis C six years ago and renal failure only six days ago.  He has also received dialysis three times a week for end-stage renal disease since July 2002.

VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309 (2011).  Hepatitis C and end-stage renal disease/renal failure are not subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.  However, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disabilities, the Board will determine whether service connection is warranted as directly due to active duty service and exposure to herbicides.  

As noted above, the Veteran was diagnosed with hepatitis C in 1998 and renal failure in July 2002.  He contends that his disabilities are the result of Agent Orange exposure during active duty service in Vietnam.  Although service treatment records do not document any findings indicative of hepatitis or kidney problems, personnel records confirm the Veteran's presence in Vietnam during active duty service.  His exposure to herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  The Board finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, the record is negative for competent evidence of a link between the Veteran's hepatitis C and renal disease and herbicide exposure.  The Veteran has not reported a continuity of symptoms since service, and service records are entirely devoid of any indication of liver or kidney dysfunction.  There is also no evidence of the claimed disabilities until many years after the Veteran's separation from service in November 1971; hepatitis C was not diagnosed until 1998 and renal failure was not indicated until July 2002.  The absence of any clinical evidence both during and for decades after service weighs against a finding that the Veteran's disabilities were present for the many years between service and his current complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record is also negative for any competent evidence of a nexus between the Veteran's current disabilities and herbicide exposure during service.  In contrast, there is competent evidence linking the Veteran's disabilities to nonservice-connected conditions.  With respect to his renal dysfunction, the medical evidence universally associates this disability with his nonservice-connected hypertension.  The Veteran's VA physicians and private doctor at the University of Chicago have all found an etiological relationship between his hypertension and end-stage renal disease.  In September 2002, two months after the Veteran began dialysis, he reported to his VA therapist that he was aware his kidney problems were due to untreated blood pressure, and the Veteran's VA primary care physician also stated in September 2002 that dialysis was necessary because of the Veteran's hypertension.  The Veteran was seen in December 2002 for a kidney transplant evaluation with a physician from the University of Chicago and his end-stage renal disease was characterized as secondary to hypertension.  More recently, during an August 2011 VA examination of the residuals of prostate cancer, the Veteran was noted to have undergone hemodialysis for 10 years because of hypertension and IV drug abuse. 

The Veteran also has a history of hepatitis C risk factors, including use of IV and nasal drugs such as heroin and cocaine.  During psychiatric treatment at the VAMC throughout the claims period, the Veteran reported that he used IV heroin from 1971 to 1987.  Service personnel records also document that the Veteran received a special court-martial in April 1971 due to his possession of heroin.  Although the court-martial indicates drug use during service, VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  Therefore, service connection is not possible for hepatitis C that was incurred due to drug use during active duty service.  The record is also negative for any other competent evidence linking hepatitis C to any incident of the Veteran's active duty service, to include exposure to herbicides.  

The Board has considered the statements of the Veteran connecting his hepatitis C and renal dysfunction to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that he has not reported a continuity of symptoms since service and his opinion as to the cause of his disabilities simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was many years after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's hepatitis C and/or kidney disorder are related to his active duty service, to include exposure to herbicides.  The Board therefore concludes that the evidence is against a nexus between the claimed disabilities and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in an April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the December 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran was also scheduled for VA examinations in December 2003 to determine the nature and etiology of his claimed hepatitis C and kidney disorder, but he failed to report for these VA examinations and has not provided any bases for his failure to appear.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  

The Board also finds that VA has complied with the June 2007 and October 2010 remand orders of the Board.  In response to the Board's remands, the Veteran was contacted in June 2007 and asked to provide medical releases to allow VA to obtain records of treatment from his private physicians.  In response, the Veteran returned some medical releases, but did not include the addresses of the private facilities.  The releases were returned to the Veteran, and in September 2007 he was again requested to provide appropriate medical releases to allow VA to obtain evidence on his behalf.  The Veteran responded with some adequate medical releases, and the record now contains medical records from those facilities.
The case was then readjudicated in December 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for hepatitis C, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a kidney disorder, to include end-stage renal disease and renal failure, as due to herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


